Name: Commission Regulation (EEC) No 1562/82 of 17 June 1982 introducing a countervailing charge on peaches originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 172/28 Official Journal of the European Communities 18 . 6 . 82 COMMISSION REGULATION (EEC) No 1562/82 of 17 June 1982 introducing a countervailing charge on peaches originating in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES , tion (EEC) No 3011 /81 (5), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 203/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas, for Spanish peaches, the entry price calcu ­ lated in this way has remained at least 0-6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these peaches ; Whereas if the system is to operate normally the entry price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2 25 % , a rate of exchange based on their central rate ,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0-6 ECU below the reference price for two consecutive market days, a countervailing charge must be intro ­ duced in respect of the exporting country concerned, save in exceptional circumstances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 1335/82 of 28 May 1982 fixing the reference price for peaches for the 1982 marketing year (') fixed the reference price for products of Class I for the period 11 to 20 June 1982 at 68-94 ECU per 100 kilograms net ; HAS ADOPTED THIS REGULATION : Article 1Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all repre ­ sentative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; A countervailing charge of 12-32 ECU per 100 kilo ­ grams net is applied to peaches (subheading 08.07 B of the Common Customs Tariff) originating in Spain . Article 2 Whereas , in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 21 18 /74 (4), as last amended by Regula ­ This Regulation shall enter into force on 19 June 1982 .(') OJ No L 118 , 20 . 5 . 1972 , p . 1 . (-) OJ No L 140 , 20 . 5 . 1982, p . 36 . (') OJ No L 150 , 29 . 5 . 1982 , p . 81 . ( 4 ) OJ No L 220 , 10 . 8 . 1974 , p . 20 . O OJ No L 301 , 22 . 10 . 1981 , p . 18 . 18 . 6 . 82 Official Journal of the European Communities No L 172/29 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1982. For the Commission Poul DALSAGER Member of the Commission